Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 4, 2021 has been entered.
 
Status of Claims
	This communication is in response to Applicant’s amendments and remarks filed as a Request for Continued Examination (RCE) filed on November 4, 2021.
	Claims 1 and 10 are currently amended.  
	Claims 6, 7, 11, 12, and 19 were previously canceled.
	Claims 15-18 are currently canceled.
	Claims 1, 5, and 10 are amended via Examiner’s Amendment.
Claims 1-5, 8-10, and 13-14 are pending and are allowed.

EXAMINER’S AMENDMENT


Authorization for this examiner’s amendment was given in an interview and via an email exchange with Benjamin Koopferstock on December 9, 2021.

1.    (Currently Amended) A method of determining a user-centric traffic estimation error parameter associated with an estimated road traffic condition that is electronically provided to a user of an electronic device using a navigational application executed on the electronic device, the user travelling with the electronic device in a vehicle, the electronic device being communicatively coupled to a server by a communication network, the method being executed on the electronic device, the method comprising:
at a first moment in time, 
acquiring, by the electronic device from the server over the communication network, an estimated travel time for a road segment, 
the estimated travel time being associated with the first moment in time, the estimated travel time having been predicted by a traffic prediction algorithm by the server based on the estimated road traffic condition of the road segment during the first moment in time; 
at a second moment in time being later in time than the first moment in time, responsive to the electronic device approaching the road segment, 
displaying, by the electronic device, an application-generated road traffic condition for the road segment, 
the application-generated road traffic condition being based on the estimated travel time of the first moment in time acquired over the communication network from the server, 

the estimated travel time being an outdated estimated travel time at the second moment in time, 
the application-generated road traffic condition being representative of an expected travel time for the road segment by the user as the user enters the road segment;
responsive to the electronic device departing from the road segment, 
determining, by the electronic device, an actual travel time for the road segment by using GPS data and temporal data associated with the electronic device, 
the actual travel time being indicative of an actual road traffic condition of the road segment experienced by the user as the user travelled the road segment; 
transmitting, by the electronic device over the communication network, to the server an indication of the user-centric traffic estimation error parameter, 
the user-centric traffic estimation error parameter being a difference between the estimated travel time of the first moment in time and the actual travel time; and
using, by the server, the user-centric traffic estimation error parameter for updating the traffic prediction algorithm
2. 	(Original) The method of claim 1, wherein the method further comprises determining, by the electronic device, that the electronic device is approaching the road segment.
3.	(Previously Presented) The method of claim 1, wherein the server is configured to acquire updated estimated travel times according to a frequency of computation.

5. 	(Currently Amended) The method of claim 3, wherein a most recently acquired estimated travel time from the server is the estimated travel time of the first moment in time. 
6–7.	(Cancelled)
8.	(Previously Presented) The method of claim 1, wherein the electronic device departs from the road segment at a third moment in time, the third moment in time being later in time than the second moment in time, and wherein a most recently acquired estimated travel time is an outdated estimated travel time at the third moment in time. 
9. 	(Original) The method of claim 1, wherein the method further comprises determining, by the electronic device, that the electronic device is departing from the road segment.
10. 	(Currently Amended) A server for determining a user-centric traffic estimation error parameter associated with an estimated road traffic condition, the server being communicatively coupled to an electronic device by a communication network, the electronic device executing a navigational application for electronically providing to a user of the electronic device the estimated road traffic condition, the user travelling with the electronic device in a vehicle, the server being configured to:
acquire, from the electronic device over the communication network, initial navigational parameters being indicative of a request from [[a]]the user for the estimated road traffic condition,
at a first moment in time:
acquire an estimated travel time for a road segment for the first moment in time based on the initial navigational parameters, the estimated travel time being based on the estimated road traffic condition of the road segment during the first moment in time calculated by a traffic prediction algorithm by the server;

acquire an updated estimated travel time for the road segment for another moment in time, the another moment in time being later in time than the first moment in time, the updated estimated travel time being indicative of an updated estimated road traffic condition of the road segment during the another moment in time;
transmit over the communication network the updated estimated travel time for the road segment for the another moment in time to the navigational application of the electronic device, 
the updated estimated travel time for the road segment for the another moment in time being non-acquired by the electronic device, 
the server being unaware of non-acquisition by the electronic device over the communication network of the updated estimated travel time for the road segment for the another moment in time; and
at a third moment in time, the third moment in time being later in time than the another moment in time:
acquire over the communication network an indication of the user-centric traffic estimation error parameter, 
the user-centric traffic estimation error parameter being a difference between the estimated travel time of the first moment in time and an actual travel time, 
the estimated travel time being an outdated estimated travel time at the another moment in time, 
the estimated travel time used by the electronic device for displaying an application-generated road traffic condition to the user, 

the actual travel time being indicative of an actual road traffic condition for the road segment experienced by the user as the user travelled the road segment; and
use the user-centric traffic estimation error parameter, by the server for updating the traffic prediction algorithm
11–12.	 (Cancelled) 
13. 	(Previously Presented) The server of claim 10, wherein the server is configured to acquire updated estimated travel times according to a frequency of computation.
14. 	(Original) The server of claim 13, wherein the frequency of computation varies depending on a period of a day.
15–19. (Cancelled) 


Reason for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary prior art reference Kavner (Publication US 2002/0000920 ) discloses a system and method for detecting incidents along a roadway.  A plurality of readers are spaced at intervals along a roadway for reading uniquely identified data from each of a plurality of vehicles.  These readings are correlated to obtain information on each of the vehicles and to determine the number of vehicles potentially affected by incidents along the roadway.  Finally, the number of each of the vehicles potentially affected by incidents is compared to a sample threshold in order to determine if a traffic incident has occurred.

   	A method of determining a user-centric traffic estimation error parameter associated with an estimated road traffic condition that is electronically provided to a user of an electronic device using a navigational application executed on the electronic device, the user travelling with the electronic device in a vehicle, the electronic device being communicatively coupled to a server by a communication network, the method being executed on the electronic device, the method comprising:
at a first moment in time, 
acquiring, by the electronic device from the server over the communication network, an estimated travel time for a road segment, 
the estimated travel time being associated with the first moment in time, the estimated travel time having been predicted by a traffic prediction algorithm by the server based on the estimated road traffic condition of the road segment during the first moment in time; 
at a second moment in time being later in time than the first moment in time, responsive to the electronic device approaching the road segment, 
displaying, by the electronic device, an application-generated road traffic condition for the road segment, 
the application-generated road traffic condition being based on the estimated travel time of the first moment in time acquired over the communication network from the server, 
an updated estimated travel time at the second moment in time being non-acquired by the electronic device over the communication network, 
the estimated travel time being an outdated estimated travel time at the second moment in time, 
the application-generated road traffic condition being representative of an expected travel time for the road segment by the user as the user enters the road segment;
responsive to the electronic device departing from the road segment, 
determining, by the electronic device, an actual travel time for the road segment by using GPS data and temporal data associated with the electronic device, 
the actual travel time being indicative of an actual road traffic condition of the road segment experienced by the user as the user travelled the road segment; 
transmitting, by the electronic device over the communication network, to the server an indication of the user-centric traffic estimation error parameter, 
the user-centric traffic estimation error parameter being a difference between the estimated travel time of the first moment in time and the actual travel time; and
using, by the server, the user-centric traffic estimation error parameter for updating the traffic prediction algorithm.

Regarding claim 10, the prior art taken either individually or in combination with other prior art of record fails to disclose, teach, or render obvious the invention as a whole:
A server for determining a user-centric traffic estimation error parameter associated with an estimated road traffic condition, the server being communicatively coupled to an electronic device by a communication network, the electronic device executing a navigational application for electronically providing to a user of the electronic device the estimated road traffic condition, the user travelling with the electronic device in a vehicle, the server being configured to:
acquire, from the electronic device over the communication network, initial navigational parameters being indicative of a request from the user for the estimated road traffic condition,
at a first moment in time:
acquire an estimated travel time for a road segment for the first moment in time based on the initial navigational parameters, the estimated travel time being based on the estimated road traffic condition of the road segment during the first moment in time calculated by a traffic prediction algorithm by the server;
transmit over the communication network the estimated travel time for the road segment for the first moment in time to the navigational application of the electronic device;
acquire an updated estimated travel time for the road segment for another moment in time, the another moment in time being later in time than the first moment in time, the updated estimated travel time being indicative of an updated estimated road traffic condition of the road segment during the another moment in time;
transmit over the communication network the updated estimated travel time for the road segment for the another moment in time to the navigational application of the electronic device, 
the updated estimated travel time for the road segment for the another moment in time being non-acquired by the electronic device, 
the server being unaware of non-acquisition by the electronic device over the communication network of the updated estimated travel time for the road segment for the another moment in time; and
at a third moment in time, the third moment in time being later in time than the another moment in time:
acquire over the communication network an indication of the user-centric traffic estimation error parameter, 
the user-centric traffic estimation error parameter being a difference between the estimated travel time of the first moment in time and an actual travel time, 
the estimated travel time being an outdated estimated travel time at the another moment in time, 
the estimated travel time used by the electronic device for displaying an application-generated road traffic condition to the user, 
the application-generated road traffic condition being representative of an expected travel time for the road segment by the user as the user enters the road segment,
the actual travel time being indicative of an actual road traffic condition for the road segment experienced by the user as the user travelled the road segment; and
use the user-centric traffic estimation error parameter, by the server for updating the traffic prediction algorithm.
	Claims 2, 3, 8, and 9 depend from claim 1, claims 4 and 5 depend from claim 3, claim 13 depends from claim 10, claim 14 depends from claim 13 and are therefore allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA L SCHNEIDER whose telephone number is (313)446-4881. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on 313-446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAULA L SCHNEIDER/Primary Examiner, Art Unit 3666